 

Exhibit 10.1 

 

Execution Version 

 

THIRD AMENDMENT To CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 30, 2020, by and among GOODRICH PETROLEUM CORPORATION, a Delaware
corporation (“Parent”), Goodrich Petroleum Company, L.L.C., a Louisiana limited
liability company (the “Borrower”), each of the Lenders which is signatory
hereto, and TRUIST BANK, succesor by merger to SunTrust Bank, as Administrative
Agent for the Lenders (in such capacity, together with its successors in such
capacity “Administrative Agent”) and as Issuing Bank under the Credit Agreement
referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, Borrower, Administrative Agent, the Lenders and the Issuing
Bank are parties to that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement dated as of May 14, 2019 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”, and as amended by this Amendment and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Borrower upon the terms and conditions
set forth therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.        Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Section 1.04 of the Credit Agreement shall apply to this Amendment.

 

SECTION 2.        Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is amended as follows:

 

(a)                Section 1.02 of the Credit Agreement is amended by inserting
the following definitions in proper alphabetical order:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO
Screen Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Screen Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 



 

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Screen Rate:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Screen Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate, or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, which
states that the administrator of the LIBO Screen Rate has ceased or will cease
to provide the LIBO Screen Rate permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide the LIBO Screen Rate; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.

 



2

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Screen
Rate and solely to the extent that the LIBO Screen Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder in
accordance with Section 3.03(b)-(e) and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Screen Rate for all purposes hereunder
pursuant to Section 3.03(b)-(e).

 

“Consolidated Cash Balance” shall mean, at any time, (a) the aggregate amount of
cash and Cash Equivalents of the Loan Parties (determined in accordance with
GAAP), minus (b) the amount of cash for which any Loan Party has issued checks
or initiated wires or ACH transfers in order to utilize such cash (or will,
within five (5) Business Days issue checks or initiate wires or ACH transfers in
order to utilize such cash) on account of transactions not prohibited by this
Agreement; provided that Consolidated Cash Balance shall exclude: (i) any cash
and Cash Equivalents set aside for payroll or employee benefits, the payment of
withholding or other taxes of any Loan Party, or the payment of royalty and
working interest payments, in each case, accrued as of such measurement date and
payable to third parties in the ordinary course of business, (ii) any cash and
Cash Equivalents of any Loan Party constituting purchase price deposits held in
escrow pursuant to a binding and enforceable purchase and sale agreement with a
third party containing customary provisions regarding the payment and refunding
of such deposits, (iii) any cash and Cash Equivalents of any Loan Party
constituting purchase price holdback amounts held in escrow pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the disbursement of such holdback
amounts and (iv) any cash and Cash Equivalents received by Parent from (x)
equity contributions made to it or (y) issuances of Equity Interests of Parent,
so long as such cash and/or Cash Equivalents are deposited into a segregated
Controlled Account.

 

“Consolidated Cash Balance Limit” shall mean $10,000,000.

 

“Early Opt-in Election” means the occurrence of:

 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Majority Lenders to the Administrative Agent (with a copy to the Borrower) that
the Majority Lenders have determined, in each case, that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03(b)-(e) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Screen Rate, and



 

(2)(i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders, in each case, to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Majority Lenders of written notice of such election to the Administrative Agent.

 



3

 

 

“Excess Cash” shall have the meaning set forth in Section 3.04(g).

 

“Excess Cash Payment” shall mean any payment contemplated by Section 3.04(g).

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York (or a successor
administrator), as the administrator of the benchmark, on the Federal Reserve
Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(b)                Section 3.03(a)(i) of the Credit Agreement is amended by
inserting the following at the end thereof after the words “for such Interest
Period”: “, provided that no Benchmark Transition Event or Early Opt-In Election
shall have occurred at such time or for such Interest Period;”.

 

(c)                Section 3.03(b) of the Credit Agreement is amended and
restated in its entirety as follows:

 

“(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Screen Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Majority Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Majority Lenders have delivered to the
Administrative Agent written notice that such Majority Lenders accept such
amendment. No replacement of the LIBO Screen Rate with a Benchmark Replacement
pursuant to these provisions will occur prior to the applicable Benchmark
Transition Start Date.”

 



4

 

 

(d)                Section 3.03 of the Credit Agreement is amended by inserting
the following as new clauses (c), (d) and (e):

 

“(c)     In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(d)       The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b)-(e), including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 3.03(b)-(e).

 

(e)       Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of Alternate Base Rate based upon
the Adjusted LIBO Rate will not be used in any determination of Alternate Base
Rate.”

 

(e)                Section 3.04 of the Credit Agreement is amended by inserting
the following as a new clause (g):

 

“(g)     Special Prepayment Provision for Excess Cash. If the Consolidated Cash
Balance exceeds the Consolidated Cash Balance Limit for five (5) consecutive
Business Days (the amount of such excess on such fifth (5th) Business Day being
“Excess Cash”) and if there are outstanding Borrowings on such fifth (5th)
Business Day, then the Borrower shall, on the Business Day immediately following
such fifth (5th) Business Day, prepay the Loans in an aggregate amount equal to
such Excess Cash. The prepayment of Borrowings pursuant to this Section 3.04(g)
shall be applied as provided in Section 3.04(c)(v) and (vi).

 

(f)                 Section 9.01(a) of the Credit Agreement is amended by
replacing “4.00” with “3.50”.

 

(g)                Section 12.02(b) of the Credit Agreement is amended by
deleting “Subject to Section 3.03(b) and Section 12.02(c) below,” and replacing
it with “Subject to Section 3.03(b)-(e) with respect to the implementation of a
Benchmark Replacement or Benchmark Replacmeent Conforming Changes (as set forth
therein) and Section 12.02(c) below,”.

 

(h)                Article XII of the Credit Agreement is amended by inserting
the following as a new Section 12.24:

 

“Section 12.24 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



5

 

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)       As used in this Section 12.24, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii)a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

 

SECTION 3.        Limited Waiver. Effective as of the Amendment Effective Date,
Parent, the Borrower, the Administrative Agent and the Lenders party hereto
hereby agree that, subject to the terms and conditions of this Amendment, any
Default or Event of Default that has occurred or may occur under Section
10.01(d) of the Credit Agreement solely in connection with a breach of Section
9.01(b) of the Credit Agreement as a result of the failure of Parent and the
Borrower to not permit, as of the last day of the Fiscal Quarter ending
September 30, 2020, the Current Ratio of Parent and its Consolidated
Subsidiaries as of such day to be less than 1.00 to 1.00 (the “Specified
Default”) is hereby waived by the Administrative Agent and the Lenders party
hereto. This Section 3 is limited precisely as written and shall not be deemed
to (a) be a waiver of or a consent to the modification of or deviation from any
term or condition of the Credit Agreement or the other Loan Documents or any of
the other instruments or agreements referred to therein other than as expressly
set forth in this Section 3 or (b) prejudice any right or rights which any of
the Lenders or the Administrative Agent now have or may have in the future under
or in connection with the Credit Agreement, the Loan Documents or any of the
other instruments or agreements referred to therein.

 



6

 

 

SECTION 4.        Borrowing Base. Effective on the Amendment Effective Date, the
Borrowing Base is reaffirmed at $120,000,000 until the next redetermination or
adjustment thereof pursuant to the Credit Agreement. The Borrowing Base
redetermination provided for by this Amendment is the September 1, 2020
Scheduled Redetermination under the Credit Agreement. This Amendment shall serve
as a New Borrowing Base Notice under the Credit Agreement.

 

SECTION 5.        Conditions of Effectiveness.

 

(a)                This Amendment shall become effective as of the date (the
“Amendment Effective Date”) that each of the following conditions precedent
shall have been satisfied (or waived in accordance with Section 12.02 of the
Credit Agreement):

 

(1)               The Administrative Agent shall have received (which may be by
electronic transmission), in form and substance satisfactory to the
Administrative Agent, a counterpart of this Amendment which shall have been
executed by the Administrative Agent, the Issuing Bank, the Lenders, the
Borrower and the Parent (which may be by PDF transmission);

 

(2)                Each of the representations and warranties set forth in
Section 6 of this Amendment shall be true and correct;

 

(3)                Since December 31, 2019, there has been no event, development
or circumstance that has had or would reasonably be expected to have a Material
Adverse Effect; and

 

(4)                Borrower shall have paid all fees and expenses due to the
Lenders, the Administrative Agent, the Issuing Bank and the Arranger (including,
but not limited to, reasonable attorneys’ fees of counsel to the Administrative
Agent).

 

(b)                Without limiting the generality of the provisions of Sections
6.01 and 6.02 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in Section 5(a), each Lender that has signed this
Amendment (and its permitted successors and assigns) shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

SECTION 6.        Representations and Warranties. Each of the Parent and the
Borrower represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)                It has the organizational power and authority to execute,
deliver and perform this Amendment, and all organizational action on the part of
it requisite for the due execution, delivery and performance of this Amendment
has been duly and effectively taken.

 



7

 

 

(b)                The Credit Agreement, the Loan Documents and each and every
other document executed and delivered to the Administrative Agent and the
Lenders in connection with this Amendment to which such Loan Party is a party
constitute the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(c)                This Amendment does not and will not violate any provisions
of any of limited liability company agreement, bylaws and other organizational
and governing documents of such Loan Party.

 

(d)                No consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, is required in connection
with the execution, delivery or performance by, or enforcement against, such
Loan Party of this Amendment.

 

(e)                Before (except with respect to the Specified Default) and
after giving effect to this Amendment, the representations and warranties of
such Loan Party contained in Article VII of the Credit Agreement or in any other
Loan Document are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct), except that any representation and warranty
which by its terms is made as of a an earlier date shall be required to be so
true and correct in all material respects only as of such earlier date.

 

(f)                 Before (except with respect to the Specified Default) and
after giving effect to this Amendment, no Default, Event of Default or Borrowing
Base Deficiency will exist and be continuing.

 

(g)                Since December 31, 2019, there has been no event, development
or circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 7.        Miscellaneous.

 

(a)                Reference to the Credit Agreement. Upon the effectiveness
hereof, on and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
shall mean and be a reference to the Credit Agreement as amended hereby.

 

(b)                Effect on the Credit Agreement; Ratification. Except as
specifically amended by this Amendment, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed. By its acceptance
hereof, each of the Parent and the Borrower hereby ratifies and confirms each
Loan Document to which it is a party in all respects, after giving effect to the
amendments set forth herein.

 

(c)                Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Parent and the Borrower
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Secured Obligations are unimpaired by this Amendment and
remain in full force and effect.

 

(d)                Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. This
Amendment is a Loan Document.

 



8

 

 

(e)                Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, the Borrower
represents and warrants that, as of the date hereof, it does not know of any
defenses, counterclaims or rights of setoff to the payment of any Secured
Obligations of the Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f)                 Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

(g)                Governing Law. This Amendment and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Amendment and the transactions
contemplated hereby and thereby shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.

 

(h)                Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 8.        NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, the Parent,
ADMINISTRATIVE AGENT, ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT
BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

SECTION 9.        No Waiver. The Borrower hereby agrees that, except with
respect to the Specified Default, no Event of Default and no Default has been
waived or remedied by the execution of this Amendment by the Administrative
Agent or any Lender. Nothing contained in this Amendment (a) shall constitute or
be deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents (except with
respect to the Specified Default), or (b) shall constitute or be deemed to
constitute an election of remedies by the Administrative Agent, Issuing Bank or
any Lender, or a waiver of any of the rights or remedies of the Administrative
Agent, Issuing Bank or any Lender provided in the Credit Agreement, the other
Loan Documents, or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 



9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PARENT:

GOODRICH PETROLEUM CORPORATION

      By: /s/ Michael J. Killelea   Name: Michael J. Killelea   Title: Executive
Vice President, General Counsel and Corporate Secretary

 

BORROWER: GOODRICH PETROLEUM COMPANY, L.L.C.       By: /s/ Michael J. Killelea  
Name: Michael J. Killelea   Title: Executive Vice President, General Counsel and
Corporate Secretary

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

 

  TRUIST BANK, SUCCESSOR BY MERGER TO SUNTRUST BANK,   as Administrative Agent,
as Issuing Bank and as a Lender       By: /s/ Benjamin L. Brown     Name:
Benjamin L. Brown     Title: Director    

Signature Page to Third Amendment to Credit Agreement

 



 

 

 

  ROYAL BANK OF CANADA       By: /s/ Katy Berkemeyer   Name: Katy Berkemeyer  
Title: Authorized Signatory

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

 

  Citizens Bank, N.A.       By: /s/ Kelly Graham   Name: Kelly Graham   Title:
Vice President

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

 

  CIT BANK, N.A.       By: /s/ John Feeley   Name: John Feeley   Title: Director

 

Signature Page to Third Amendment to Credit Agreement

 



 

 

 

  CATHAY BANK       By: /s/ Dale T Wilson   Name: Dale T Wilson   Title: Senior
Vice President

 

Signature Page to Third Amendment to Credit Agreement

 

 